                                                                                                O
 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10

11
         BRADFORD THOMAS S.1,                          Case No. CV 18-03390 CAS (AFM)
12
                            Plaintiff,
13           v.                                        ORDER ACCEPTING FINDINGS
                                                       AND RECOMMENDATIONS OF
14                                                     UNITED STATES MAGISTRATE
         COMMISSIONER OF SOCIAL
15       SECURITY,                                     JUDGE

16                          Defendant.
17

18
            This matter came before the Court on the Report and Recommendation of the
19
     Magistrate Judge to whom the case was referred. The time for filing Objections to
20
     the Report and Recommendation has passed and no Objections have been received.
21
     The Court accepts the findings and recommendations of the Magistrate Judge.
22
            IT IS HEREBY ORDERED that Judgment shall be entered affirming the
23
     decision of the Commissioner.
24
     DATED:        July 18, 2019                 _______                       ___
25                                                     CHRISTINA A. SNYDER
                                                    SENIOR U.S. DISTRICT JUDGE
26
     1
27     Plaintiff’s name has been partially redacted in accordance with Federal Rule of Civil Procedure
     5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.
